DETAILED ACTION
1.	This office action is in response to amendment filed on Mar. 14, 2022. Claims 1-20 have been amended. No claim has been canceled. No new claim has been added. Claims 1-20 have been presented. Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 03/14/2022 is persuasive thus, the application is in condition to be allowed. 
4.	Applicant arguments on page 6 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 112(b) in view of proper amendments/arguments to the claim is persuasive as the rejection of the claim under 35 U.S.C. 112(b) is withdrawn. Therefore, the rejection of the claim under 35 U.S.C. 112(b) is withdrawn by the examiner.
5.	Applicant arguments on pages 6-7 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 103 in view of proper amendments and applicant’s arguments regarding the rejected  claims are persuasive as the rejection of the claims under 35 U.S.C. 103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn by the examiner.
6.	 Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. patent 10,609,016. However, applicants 

Terminal Disclaimer
7. 	The terminal disclaimer filed on 03/14/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S patent 10,609,016 has been reviewed and is approved on 03/15/2022. The terminal disclaimer has been recorded. 
                                                                                     
Allowable Subject Matter
8. 	Independent claim 1 is allowed over prior art of record. Dependent claims 2-20 depend on the above-mentioned independent claim 1 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowed in view of the prior art. 
The closes prior art of David C. King (US 20100100930), discloses a multi-tenant security server apparatus and associated system for securing wireless communication of devices. The method includes transferring security policy configuration information from the security server to wireless devices. The method also includes ascertaining compliance of wireless activity of the wireless devices with the security policy configuration using client software modules installed on the wireless devices.
Garrett et al. (US 20110302248), discloses a broadband gateway may be used to provide peer-to-peer communications with other broadband gateways. One or more peer-to-
None of the prior art of record teaches or made obvious the feature: “a local electronic subsystem (i) separate from the external provider network, (ii) in operable communication with the remote electronic,  and (iii) including a local network, a first micronet and a second micronet different from the first micronet, wherein the first micronet is configured to operably interact with the first microservice, and the second micronet is configured to operably interact with the second microservice; at least one electronic device configured to operably connect with one of the first micronet and the second micronet; and   
software defined network (SDN) controller disposed within one of the local electronic subsystem, the remote electronic subsystem, and the external provider network" in view of other limitations as recited in claim 1. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. Therefore, claim 1 considered to be allowable. 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claim with proper motivation at or before the time it was effectively filed.

10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer et al. US 20100262988, disclosing permitting a one-way downloadable security for electronic signals such as cable television, free-to-air, direct broadcast satellite, electronic device enablement, and other services. The system can allow a broadcast transmission capability. 
Boussard et al. 2015 IEEE 27th International Teletraffic Congress, "Software-Defined LANs for Interconnected Smart Environments", disclosing the generalization of SDN principles, autonomic features, Internet of Things scalability, security and privacy aspects enabled by SD-LANs intrinsic properties.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437